internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-118700-01 date august re legend taxpayer decedent trust agreement date court date dear this is in response to a letter dated date and subsequent correspondence submitted on behalf of the taxpayers in which rulings were requested concerning the federal gift and estate_tax consequences under sec_2041 and sec_2514 of the internal_revenue_code of a court order modifying a_trust agreement facts the facts submitted and representations made are as follows taxpayer and his spouse decedent executed trust agreement a joint revocable_trust and named themselves as cotrustees article ii paragraph of trust agreement provides that during their joint lives either spouse may amend or revoke trust agreement to the extent it pertains to the assets of that spouse after the death of the first spouse to die the surviving_spouse may amend and revoke the survivor’s trust and the decedent’s trust will be irrevocable under article v at the death of the first spouse to die the trust estate is to be divided into the survivor’s trust and the decedent’s trust under article v paragraph the surviving spouse’s separate_property and share of the community_property will plr-118700-01 be allocated to the survivor’s trust under article v paragraph the balance of the trust assets will be allocated to the decedent’s trust under article v paragraph during the surviving spouse’s life the trustee will pay to the spouse all of the net_income of the survivor’s trust any amounts of principal the trustee deems necessary for the surviving spouse’s health welfare and maintenance considering the spouse’s income from other sources and any amounts of principal the spouse demands at the death of the surviving_spouse the remaining assets of the survivor’s trust will be distributed as appointed under the surviving spouse’s will or in default of such appointment will be added to the decedent’s trust under article v paragraph during the surviving spouse’s life all of the net_income of the decedent’s trust and principal requested by the spouse in any calendar_year equal to the greater of dollar_figure or percent of the value of the trust assets at the end of the calendar_year will be distributed to the surviving_spouse further article v paragraph provides in addition trustee shall from time to time pay to or for the benefit of the surviving trustor such sums from the principal of the decedent’s trust as trustee may deem in its sole and exclusive discretion to be necessary for the health welfare and maintenance of the surviving trustor trustee is directed that prior to making any distributions for the health welfare and maintenance of the surviving trustor from the principal of the decedent’s trust trustee shall not first ascertain all other assets available to the surviving trustor which other assets would be available to provide for his or her health welfare and maintenance trustee is directed that distributions of principal under the terms of this paragraph shall be made liberally article v paragraph provides that in making investments of the principal of the decedent’s trust the trustee must consider the needs of the income_beneficiary to be paramount and shall so invest the principal accordingly at the death of the surviving_spouse the decedent’s trust will terminate and under the terms of article vi be distributed to specified family members decedent died on date taxpayer is currently the sole trustee of the survivor’s and the decedent’s trusts after decedent’s death taxpayer spoke with a bank about the possibility of its becoming trustee during those discussions a representative of the bank stated that plr-118700-01 as trustee and beneficiary of the decedent’s trust taxpayer has a general_power_of_appointment over the trust due to the use of the word welfare in article v paragraph taxpayer intended that his and decedent’s estate_taxes would be minimized by their each using their unified credits against federal estate_tax as provided under sec_2010 in a date letter to the taxpayer and decedent the scrivener of trust agreement stated under the decedent’s trust the survivor receives all of the income every year has the right to take out dollar_figure or per year and can have the principal invaded for their needs they do not however own this share the survivor’s share is different the survivor’s share consists of that person’s half of the community_property they can do anything with it they want as trustee of the decedent’s trust taxpayer petitioned court for reformation of trust agreement on date court issued an order modifying article v paragraph in the order court states that notice was proper and that the interests of any unascertained potential beneficiaries of the trust are adequately represented the court further states that article v paragraph contains a scrivener’s error due to which taxpayer is deemed to have a general_power_of_appointment the court order further states that taxpayer has never exercised this general_power_of_appointment under article v paragraph court ordered that trust agreement is modified retroactively as of its date of execution by deleting the language of article v paragraph in its entirety and substituting the following language principal invasion in addition trustee shall from time to time pay to or for the benefit of the surviving trustor such sums from the principal of the decedent’s trust as trustee may deem to be necessary for the health education support and maintenance of the surviving trustor trustee is directed that prior to making any distributions for the health education support and maintenance of the surviving trustor from the principal of the decedent’s trust trustee shall not first ascertain all other assets available to the surviving trustor which other assets would be available to provide for his or her health education support and maintenance plr-118700-01 taxpayer has exercised his and power over the decedent’s trust but has not withdrawn any principal under article v paragraph the following rulings have been requested taxpayer’s power to invade the principal of the trust under article v paragraph as modified under the court order so that it is only exercisable as necessary for the taxpayer’s health education support and maintenance is limited by an ascertainable_standard and is not considered a general_power_of_appointment for federal estate and gift_tax purposes under sec_2041 and sec_2514 modification of trust agreement under the court order does not cause taxpayer to be deemed to have released a general_power_of_appointment resulting in a gift pursuant to sec_2514 law and analysis under sec_2041 the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date sec_2041 defines general_power_of_appointment as a power which is exercisable in favor of the decedent his estate his creditors or creditors of his estate however under sec_2042 a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment under sec_20_2041-1 a power is limited by an ascertainable_standard if the extent of the holder's duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life a power to use property for the comfort welfare or happiness of the holder of the power is not limited by the requisite standard in determining whether a power is limited by an ascertainable_standard it is immaterial whether the beneficiary is required to exhaust his other income before the power can be exercised sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-118700-01 under sec_2514 the exercise or release of a general_power_of_appointment created after date is deemed the transfer of property by the individual possessing such power under sec_2514 general_power_of_appointment is defined as a power which is exercisable in favor of the individual possessing the power the possessor his estate his creditors or creditors of his estate however under sec_2514 a power to consume invade or appropriate property for the benefit of the possessor which is limited by an ascertainable_standard relating to the health education support or maintenance of the possessor is not a general_power_of_appointment under sec_25_2514-1 a power is limited by an ascertainable_standard if the extent of the possessor's duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life a power to use property for the comfort welfare or happiness of the holder of the power is not limited by an ascertainable_standard in determining whether a power is limited by an ascertainable_standard it is immaterial whether the beneficiary is required to exhaust his other income before the power can be exercised powers of appointment limited by an ascertainable_standard are defined in the same way under sec_2041 and sec_2514 powers of appointment have the same meaning for purposes of both the gift and estate_tax see revrul_76_547 1976_2_cb_302 in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court generally if due to a mistake in drafting the instrument does not contain the terms of the trust that the settlor and the trustee intended the settlor or other interested_party may maintain a suit in equity to have the instrument reformed so that it will contain the terms that were actually agreed upon bogert bogert the law of trusts and trustees sec_991 revised 2d ed based on an analysis of the facts submitted and the representations made we conclude that the court order modifying the instrument based on scrivener’s error is consistent with applicable state law as it would be applied by the highest court of the state accordingly we rule as follows plr-118700-01 taxpayer’s power to invade the principal of the trust under article v paragraph as modified under the court order so that it is only exercisable as necessary for the taxpayer’s health education support and maintenance is limited by an ascertainable_standard and is not considered a general_power_of_appointment for federal estate and gift_tax purposes under sec_2041 and sec_2514 modification of trust agreement under the court order does not cause taxpayer to be deemed to have released a general_power_of_appointment resulting in a gift pursuant to sec_2514 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel passthroughs and special industries acting senior technician reviewer by lorraine e gardner branch enclosure copy for sec_6110 purposes
